FIRST AMENDMENT TO THE
WALGREEN CO. EXECUTIVE SEVERANCE AND CHANGE IN CONTROL PLAN


Effective January 8, 2014, Section 2.10 (Change in Control) is amended to read
as follows:


2.10 "Change in Control" means an event an event that meets the conditions for a
"change in the ownership of a corporation" or a "change in the effective control
of a corporation" within the meaning of Section 409A of the Code and Treas. Reg.
§1.409A-3(i)(v) through being one or more of the following:
(a)            any one person, or more than one person acting as a group other
than an employee benefit plan (or related trust) of the Company or the Company
or a subsidiary (collectively "Excluded Persons"), acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company;
(b)            any one person, or more than one person acting as a group (other
than any Excluded Person), acquires (or has acquired during the twelve
(12)-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company that, constitutes thirty
percent (30%) or more of the total fair market value or total voting power of
the stock of the Company; or
(c)            any one person, or more than one person acting as a group, (other
than any Excluded Person) acquires (or has acquired during the twelve (12) month
period ending on date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 40 percent of the total gross fair market value of all the assets of
the Company immediately before such acquisition or acquisitions; or
(d)            a majority of members of the Company's Board is replaced during
any twelve (12)-month period by Directors whose appointment or election is not
endorsed by a majority of the members of the Company's Board before the date of
the appointment or election.
Notwithstanding subsections (a) through (d), there shall not be a Change in
Control if any of the foregoing events occurs, and immediately following such
event:  (1) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the outstanding common stock $0.178125 par
value of the Company and any other equity securities of the Company that may be
substituted or resubstituted for such stock ("Common Stock") and outstanding
Company voting securities immediately prior to such corporate transaction will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of Common Stock, and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such event
(including, without limitation, a corporation which as a result of such event
owns the Company or all or substantially all of the Company's assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such event, of the
outstanding Company Common Stock and outstanding Company voting securities, as
the case may be; (2) no person (other than an Excluded Person or such
corporation resulting from such event) will beneficially own, directly or
indirectly, 30% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such event or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, except to the extent that such ownership existed
prior to the event; and (3) individuals who were members of the incumbent Board
at the time of the Board's approval of the execution of the initial agreement
providing for such corporate transaction will constitute at least a majority of
the members of the board of directors of the corporation resulting from such
corporate transaction.


Notwithstanding the foregoing provisions of this Section 2.10, with respect to
the payment of any deferred compensation that is subject to Section 409A of the
Code with respect to any individual who was a Participant prior to January 8,
2014, no amendment to the definition of Change of Control shall have effect to
the extent it would cause such Participant to become subject to taxes or
penalties under Section 409A of the Code.

